and order unanimously affirmed, with costs. The injury left a groove in the infant’s skull, sufficiently manifest to permit a finding of permanence. And a like finding could be based upon the proof of a twitching of the neck and shoulders, in view of the further testimony that only a “ filling in ” of the old aperture might possibly cure such twitching. The giving of the hospital record of the former injury to the jury together with the later record was probably an inadvertence. In view of the indiscriminate use made upon the trial of both records, it was the duty of defendant’s counsel to examine them and object to the jury taking the former record at that time, and not after verdict. Moreover, the former hospital record is not before us, and it may well be that nothing more in effect was stated therein than was conceded at the trial, namely, that there had formerly been a fracture of the skull which left an opening in the bone. Present —Kelly, P. J., Jaycox, Manning, Young and Kapper, JJ.